Citation Nr: 1602632	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971, with service in Vietnam.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A videoconference hearing was held before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of RO initial consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Virtual VA contains VA treatment records, but otherwise contains documents that are duplicative to the documents in VBMS or are irrelevant to the claim on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's tinnitus began during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board finds that the evidence of record supports a finding of service connection for tinnitus.  First, the Veteran has a current diagnosis of tinnitus; a September 2010 VA examiner diagnosed tinnitus and the Veteran has provided competent and credible statements with regard to current ringing in his ears.  See 38 C.F.R. 
§§ 3.303(a), Shedden, 381 F.3d at 1167; Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Second, there is evidence of an in-service event, disease, or injury as the Veteran provided competent and credible statements that he was exposed to loud noises as the result of his military occupational specialty (MOS) as an ammunitions technician.  The Veteran reported that he was constantly exposed to noise in disposing of explosive ordnance.  See Board hearing transcript at 3.  During the Board hearing, the Veteran submitted a photograph of himself with discarded ammunition.  Additionally, the Veteran testified that the onset of his tinnitus began during basic training on the firing range and was aggravated by his occupational duties in ammunition.  See May 2010 statement.  He reported tinnitus was constant during service.  See Board hearing transcript at 8-10.  His statements are competent as he is capable of testifying regarding ringing in his ears and credible because his statements are consistent with the circumstances of his MOS.  See 38 C.F.R. 
§ 3.303(a); Caluza v. Brown, 7 Vet. App. 498, 511(1995); Shedden, 381 F.3d at 1167.

Third, the remaining question is whether the evidence of record shows that the Veteran's current diagnosis of tinnitus is related to in-service noise exposure.  The Veteran testified that he has continued to experience tinnitus since it began during active service.  See Board hearing transcript at 8-10.  The Board finds this testimony competent and credible.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  This testimony is supported by VA treatment records that show that the Veteran has consistently reported a longstanding history of ringing in both ears which dated back to service.  See VA treatment records dated August 2010, March 2011, and November 2011.

The Veteran was afforded a September 2010 VA audiological examination.  The Veteran reported that the onset of tinnitus as "been a good while" and that it had worsened in the past several years.  The Veteran denied any occupational and recreational noise exposure.  The examiner opined that the Veteran had normal bilateral hearing levels during his December 1971 separation examination and thus, tinnitus was less likely as not caused by or a result of military noise exposure.  The Board does not find this opinion probative as the rationale does not address tinnitus; rather, it addresses only hearing loss.  Furthermore, the opinion did not appear to consider whether the Veteran's tinnitus may have been directly incurred during service and in so doing disregarded the Veteran's lay statements regarding onset and continuity of symptoms.  The opinion is therefore inadequate and lacking in probative value. 

As such, where the only probative evidence of records indicates that tinnitus began during service and continued thereafter, the Board concludes that a grant of service connection tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


